Citation Nr: 1341757	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-41 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1990 to January 1991, plus reserve service in the Tennessee Air National Guard from February 1970 to May 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2013, the Veteran testified at a Board hearing held at the RO (Travel Board hearing).  A transcript has been procured and is of record.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2.  The Veteran experienced acoustic trauma in service.

3.  Symptoms of bilateral hearing loss have been continuous since service.

4.  The Veteran's tinnitus is associated with the bilateral hearing loss.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claims for service connection for bilateral hearing loss and tinnitus.  This decision constitutes a full grant of the benefits sought on appeal with regard to these two claims; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He has submitted statements and testimony describing his in-service noise exposure during the Persian Gulf War, when he was flying multiple air evacuation missions from Saudi Arabia to Germany and then back, and his belief that his in-service noise exposure caused his current bilateral hearing loss and tinnitus.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  In a May 2012 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations; therefore, a current disability of hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  Similarly, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  During the same May 2012 VA audiological examination, the Veteran reported constant tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  Specifically, at the May 2013 Board hearing the Veteran reported flying air evacuation missions from Saudi Arabia to Germany and then back three times a week for five weeks during the Persian Gulf War.  The Veteran stated that, while stationed in Saudi Arabia, he was constantly near the flight line and had noise exposure from the aircraft.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing was diminished during service.  At the May 2013 Board hearing, the Veteran credibly testified that he noticed it was difficult to understand quiet conversations with other people and that, when preparing for or debriefing from missions, he had to make sure everyone else was quiet so that he could hear what was being said.  He is competent to testify regarding such observable symptomatology of hearing loss that he experienced at any time.  The Board finds that the Veteran has made credible statements, testimony, and lay histories provided to medical personal that his hearing loss symptoms have been continuous since service.  Additionally, audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of bilateral hearing loss were continuous since service separation.  


However, the Board will review the medical nexus opinion evidence in this case to determine whether there was any intercurrent cause of the Veteran's bilateral hearing loss, namely, radiation damage to the acoustic nerve of the left ear "can be" as a result of treatment for a right clavicular sarcoma.    

Having reviewed the evidence, the Board finds that the evidence is at least in equipoise on the question of whether there was an intercurrent cause of the bilateral hearing loss.  There are both favorable and unfavorable medical nexus opinions on the question of whether the hearing loss is related to the in-service noise exposure versus the post-service radiation damage to the acoustic nerve of the left ear as a result of treatment for a right clavicular sarcoma.  In a February 2008 private medical opinion, Dr. J.D. opined that the Veteran's hearing loss has been associated with noise exposure over many years in the military service.  In November 2008, the Veteran underwent a VA examination.  Hearing loss for VA purposes was diagnosed in the left ear but not in the right ear, though diminished hearing acuity was noted.  The VA examiner opined that it was likely that both hearing loss and tinnitus are a result of the Veteran's military service.  

In a September 2011 addendum opinion, the VA examiner opined that the Veteran's radiation damage to the acoustic nerve of the left ear "can be" as a result of treatment for a right clavicular sarcoma in 2003.  The Board finds this addendum opinion has limited probative value because it does not address whether the Veteran's military noise exposure also caused or contributed to the hearing loss.  This purported opinion is based on speculation as it only states a possible, rather than probable, relationship between radiation treatment for sarcoma in 2003 and the left ear hearing loss.  See Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence that does little more than suggest a possibility that illnesses might have been caused by service radiation exposure is insufficient to establish service connection). 

In May 2012, the Veteran underwent another VA examination.  The VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of or aggravated by military noise exposure because comparison of pre and post-deployment audiograms from 1990 and 1992 show no significant decrease in hearing thresholds in either ear and records show that hearing loss did not begin after his initial period of active duty for training (ACDUTRA) in 1970 because hearing was normal in both ears.  The May 2012 VA examination does not address or provide an opinion on the question of whether post-service treatment for a right clavicular sarcoma contributed to hearing loss, so is of no probative value on the question of intercurrent cause of the Veteran's bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the post-service radiation exposure associated with treatment for a right clavicular sarcoma in 2003 was not an intercurrent cause of the bilateral hearing loss. 

Having met the criteria for presumptive service connection, warranting the grant of service connection under the provisions of 38 C.F.R. § 3.303(b), based on continuous hearing loss symptoms since service separation, direct service connection is not required in this case.  See Walker, 718 F.3d 1331 (explaining that presumptive service connection under 38 C.F.R. § 3.303(b) is an "alternative path" or "alternative route" to service connection that "establishes the link, or nexus" to service so as to relieve a veteran of proving nexus to service).  Because the appeal for service connection of bilateral sensorineural hearing loss has been granted based on presumptive service connection for a chronic disease due to continuous symptoms of bilateral hearing loss since service, analysis of other potential theories for entitlement to service connection of bilateral sensorineural hearing loss (i.e., on a direct basis under 38 C.F.R. § 3.303(d)) is not required, and is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002) (reflecting that the Board must decides questions of law or fact before it).  In this regard, while May 2012 VA medical opinion weighs against the theory of direct service connection for bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 3.303(d), because presumptive service connection criteria have been met, and the full benefit is being granted under that theory, direct service connection is not reached; therefore, the May 2012 medical opinion is no longer relevant to this case, so is of no probative value.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

As to the tinnitus disability, the Veteran contends that he has experienced tinnitus during and since active service.  At the May 2013 Board hearing, the Veteran reported constant ringing in his ears during service from December 1990 to January 1991 in the Persian Gulf, and that the ringing has continued since service.  

In a February 2008 private medical opinion, Dr. J.D. opined that the tinnitus is undoubtedly related to the Veteran's hearing loss.  At the November 2008 VA examination, the Veteran reported constant, bilateral tinnitus.  The November 2008 VA examiner opined that the Veteran's tinnitus was likely associated with his hearing loss.  The May 2012 VA examiner opined that the Veteran's tinnitus was at least as likely as not permanently aggravated by active duty military noise exposure because the Veteran reported the tinnitus was made worse during his active service, and the VA examiner found no obvious cause for tinnitus being aggravated during that period other than military noise exposure.  

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence shows that a current disability of tinnitus exists.  The probative medical evidence of record demonstrates that tinnitus was proximately caused by the Veteran's hearing loss, which in this decision the Board has found to be service connected; therefore, 

resolving reasonable doubt in favor of the Veteran, service connection for tinnitus as secondary to the service-connected bilateral sensorineural hearing loss disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


